Order filed August 12, 2021




                                                In The


            Eleventh Court of Appeals
                                            ___________

                                     No. 11-20-00087-CR
                                            ___________

                         JAMES MARK JOKEL, Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                         On Appeal from the 266th District Court
                                  Erath County, Texas
                            Trial Court Cause No. CR15254


                                              ORDER
        Appellant, James Mark Jokel, recently sent this court two motions: a motion
requesting permission to file a pro se brief and a motion to retire appellate counsel
and allow Appellant to proceed pro se in this appeal. We received both motions on
July 29, 2021.1 Appellant’s court-appointed counsel filed a brief on behalf of

        1
          We note that Appellant began sending pro se correspondence to this court in July 2020, shortly
after the case became at issue. We have received, but not filed, the various pro se documents and have
informed Appellant that he is not entitled to hybrid representation. See Rudd v. State, 616 S.W.2d 623, 625
(Tex. Crim. App. [Panel Op.] 1981).
Appellant on June 2, 2020. The State filed its brief on July 2, 2020. Because this
case was at issue for over a year prior to Appellant sending this court his request to
proceed pro se in this appeal, Appellant’s request to represent himself in this appeal
was not timely asserted. See Hubbard v. State, 739 S.W.2d 341, 343–45 (Tex. Crim.
App. 1987).
      Accordingly, this court will not file or consider Appellant’s pro se motions or
Appellant’s pro se brief.


                                                    PER CURIAM


August 12, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          2